Citation Nr: 0708909	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1980 to February 1984.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).           

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

In August 2005, the Manager of the VA West L.A. Dual 
Diagnosis Treatment Program, and Associate Clinical Professor 
of Psychiatry at the UCLA School of Medicine, described one 
of the veteran's stressors, supporting the diagnosis of 
post-traumatic stress disorder, as an incident in which the 
veteran suffered electrical burns during service.  

The service medical records which show that on May 26, 1981, 
the veteran was hospitalized for three days for second degree 
superficial burns of his hands after leaning on a pole with 
hand on a wire when shocked.  

VA records also document diagnoses of polysubstance 
dependence, anxiety disorder, and psychotic disorder.  

As the record does not contain sufficient evidence to decide 
the claim, further evidentiary development under the duty to 
assist is necessary. Accordingly, the case is REMANDED for 
the following action:



1. Schedule the veteran for a VA 
examination by a psychiatrist to determine 
whether the veteran has post-traumatic 
stress disorder in accordance with DSM-IV.  
The examination should include 
psychological testing unless such testing 
has already been done by VA, and, if so, 
the results of the testing should be 
obtained and added to the veteran's file. 
The claims file must be reviewed by the 
examiner.  

If the examiner determines that the 
veteran has post-traumatic stress 
disorder, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not that the 
veteran's post-traumatic stress 
disorder is a result of in-service 
electric shock incident, the only in-
stressor for which there is credible 
supporting evidence that the stressor 
occurred. 

In formulating the medical 
opinion, the examiner is asked to 
comment on the clinical 
significance of the electric shock 
incident as described in the 
service medical records as a 
stressor. 

Also, in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation. 


If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state.

2. After the above action is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, the veteran should 
be provided a supplemental statement of 
the case, and the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



